DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 19 is objected to because of the following informalities:
	Claim 19, line 5, it appears “axially” should read – axial --.
Appropriate correction is required.

       Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 14-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,386,906 (hereinafter Roth et al.).

	As for claim 15, the drive hub 18 further comprises a plurality of projections 68 and wherein the plurality of depending legs 42, 56 are configured to engage with the drive hub 18 via the plurality of projections 68 (Figs. 2, 6 and 7; col. 4, lines 34-67).
	As for claim 16, further comprising a plurality of pins 36 (Fig. 2), and wherein the stationary member 22 of the removable brush head further comprises a plurality of pin grooves or slots 35 formed on an outer surface of a rim (exterior wall 39) of the stationary member 22 ,wherein each of the plurality of pins 36 is configured to engage with a respective one of the plurality of slots 35 (col. 3, lines 18-30).
As for claim 19, the movable portion 24 of the removable brush head is deemed to comprise a ring member defined by/at base portion 43 annularly extending around the movable portion 24 (Fig. 4); the ring member at 43 of the movable portion 24 is 
As for claim 20, the stationary member 22 of the removable brush head further comprises a plurality of grip protrusions 34 that are configured to provide a gripping surface for a user to rotatably couple or decouple the removable brush head from the hand-held appliance (Fig. 3; col. 3, lines 6-10).                        

Allowable Subject Matter
6.	Claims 1-7 and 9-13 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Bloch et al. is pertinent to brush head having a concentric arrangement of movable bristle carriers.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723